 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 Kimbo Theresa Savino,                               No. CV-18-0446-TUC-BGM
10                          Plaintiff,
11 v.                                                  ORDER
12 Andrew M. Saul,1
   Acting Commissioner of Social Security,
13
                     Defendant.
14
15             Currently pending before the Court is Plaintiff’s Opening Brief (Doc. 18).
16      Defendant filed his Brief (“Response”) (Doc. 19), and Plaintiff filed her Reply (Doc. 20).
17      Plaintiff brings this cause of action for review of the final decision of the Commissioner
18      for Social Security pursuant to 42 U.S.C. § 405(g). The United States Magistrate Judge
19      has received the written consent of both parties, and presides over this case pursuant to 28
20      U.S.C. § 636(c) and Rule 73, Federal Rules of Civil Procedure.
21      I.     BACKGROUND
22             A.     Procedural History
23             On October 3, 2014, Plaintiff protectively filed a Title XVI application for
24      Supplemental Security Income (“SSI”) alleging disability as of April 25, 2013 due to HIV
25      positive status, severe depression and/or adjustment disorder, fibromyalgia, osteoarthritis,
26
               1
27               The Court takes judicial notice that Nancy A. Berryhill is no longer Acting Commissioner
        of the Social Security Administration (“SSA”). The Court will substitute the new Commissioner
28      of the SSA, Thomas M. Saul, as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
        Procedure. See also Fed. R. App. P. 43(c)(2).
 1   peripheral neuropathy, migraines, venous insufficiency with chronic edema, Chronic
 2   Obstructive Pulmonary Disease (“COPD”) with allergy-induced asthma and mild
 3   emphysema, sleep apnea, and hemorrhagia. See Administrative Record (“AR”) at 15, 18,
 4   165–66, 178–80, 295, 316, 320, 377. The Social Security Administration (“SSA”) denied
 5   this application on February 4, 2015. Id. at 15, 165–78, 192–95. On February 20, 2015,
 6   Plaintiff filed a request for reconsideration, and on March 30, 2015, SSA denied Plaintiff’s
 7   application upon reconsideration. Id. at 15, 179–91, 196, 197–200. On May 13, 2015,
 8   Plaintiff filed her request for hearing. Id. at 15, 204. On October 31, 2016, a hearing was
 9   held before Administrative Law Judge (“ALJ”) Charles Davis and on March 7, 2017, a
10   supplemental hearing was held. Id. at 15, 74–135. On August 23, 2017, the ALJ issued an
11   unfavorable decision.2 AR at 12–34. On October 17, 2017, Plaintiff requested review of
12   the ALJ’s decision by the Appeals Council, and on June 7, 2018, review was denied. Id.
13   at 1–6, 290–94. On September 4, 2018, Plaintiff filed this cause of action. Compl. (Doc.
14   1).
15          B.     Factual History
16          Plaintiff was fifty-two (52) years old at the time of the administrative hearings and
17   forty-eight (48) at the time of the alleged onset of her disability. AR at 32,74, 108, 165,
18   178–80, 247, 264, 277, 279, 282, 295, 316, 377. Plaintiff obtained a high school diploma
19   and attended two (2) years of college. Id. at 178–79, 321. Prior to her alleged disability,
20   Plaintiff worked as a resident relations director for an apartment complex, a security guard,
21   waitress, and bartender. Id. at 32, 78–84, 322, 367–72.
22   ...
23   ...
24   ...
25   ...
26          2
               In his decision, the ALJ noted that Plaintiff had “previously filed an application for
27   disability insurance benefits and supplemental security income which was denied in a decision
     dated April 12, 2013 (Exhibit B-1A).” AR at 15. The ALJ reviewed the pertinent Acquiescence
28   Ruling and “performed a de novo review of all findings as of the claimant’s alleged onset date in
     the current application.” Id. at 16.

                                                   -2-
 1                 1. Plaintiff’s Testimony
 2                         a. Administrative Hearing3
 3          At the initial administrative hearing, Plaintiff reviewed her work history, which
 4   included a security guard, resident relations director for a condominium/apartment
 5   conversion, as a waitress, and a bartender. AR at 78–84. Plaintiff testified that she lived
 6   with her aging mother and brother. Id. at 84–85. Plaintiff further testified that she cooks,
 7   does her own laundry, can drive, occasionally does the grocery shopping, and takes her
 8   dog out in the apartment complex. Id. at 85–87. Plaintiff also reviewed her current
 9   conditions, medications, and treatment. Id. at 87–97.
10          On March 7, 2017, at the supplemental administrative hearing, Plaintiff confirmed
11   that she has to keep moving, has problems with her knees, cyclical vomiting, problems
12   with her thought process, and severe migraines. Id. at 120–21. Plaintiff also confirmed
13   that she was still living with her mother and brother. AR at 122. Plaintiff testified that her
14   cyclical vomiting had improved some, and although she had an episode approximately two
15   (2) weeks prior to the hearing, it only lasted a day or day and a half. Id. at 122–23. Plaintiff
16   further testified that she had more recently been diagnosed with pulmonary hypertension
17   and was having some bladder issues. Id. at 123. Plaintiff also testified that she regularly
18   needs to change positions, because she gets stiff easily. Id. Plaintiff reported that she can
19   sit for approximately fifteen (15) to twenty (20) minutes and can stand for only five (5) to
20   ten (10) minutes. Id. at 124. Plaintiff also indicated that she can lift approximately ten
21   (10) pounds, but has been having trouble with her right hand recently. AR at 124. Plaintiff
22   testified that she drops things, has difficulty writing and typing, and has difficulty opening
23   jars and doors.     Id. at 124–25.      Plaintiff further testified that she has migraines
24   approximately six (6) or seven (7) days per month, and takes medication, as well as lays in
25   a dark room away from other people. Id. at 125–26.
26
27          3
              The ALJ appears to have relied on the March 7, 2017, Supplemental Administrative
28   Hearing. See AR at 15. As such, the Court only provides a cursory overview of Plaintiff’s
     testimony at the Initial Administrative Hearing.

                                                  -3-
 1                        b. Administrative Forms
 2                           i. Function Report—Adult
 3          On December 27, 2014, Plaintiff completed a Function Report—Adult in this
 4   matter. AR 355–366. Plaintiff reported that she lived in an apartment with family. Id. at
 5   355. Plaintiff described the limitations of her medical conditions as follows:
 6          Psychologically, I have increasingly isolated myself socially, still unable to
 7          cope w/exactly what the physical impairments have taken from me.
            Physically, I have had little to no energy, often needing naps in the middle of
 8          the day. I hurt all of the time, even w/ the medication, but I don’t want to
 9          take the narcotic pain relievers, because my brain is foggy enough most days.
            I limit my showers most days, because I dread the pain caused by the water
10          on my skin (neuralgia pain). Due to the chronic urinrary [sic] stress
11          incontinence, I often leak through my clothes even when wearing pads,
            which I always do.
12
            If I’m around too many people, or too much noise, I get jittery, most often
13          turning to anxiety/panic attacks, even if I know/am familiar with either. I
14          struggle climbing steps, up or down, due to pain in my hips (bursitis), knees
            (osteoarthritis), and sometimes even my feet (plantar fasicitis [sic]). When
15          standing in one place, it is only a short time before my lower back starts
16          burnin [sic]/aching and I have to lean on something to alleviate the pressure.
            It’s a little better if I’m actually moving/walking, but I can only walk short
17          distances before my knees start hurting w/ my lower back and I have to stop
18          and rest. If I sit, I must consistently move & adjust my position, and even
            then it is hard for me to stand and walk because the stiffness sets in quickly.
19          In all 3 instances, standing in one place, moving/walking, & especially sitting
20          too long, my ankles, feet and calves start to swell from the venous
            insufficiency.
21
            My memory has been affected & I have to set alarms to remember simple
22          things, like taking my medication. I forget words, even easy ones sometimes,
23          and recall is slow. Reading is difficult because my mind wanders, and it took
            me close to 2 hours just to write his page and the previous one.
24
            My muscles are weak, my stomach often hurts from the gastritis, I rarely
25
            sleep w/o waking up multiple times thru the night, so I am always tired.
26          Trying to get on my knees is a painful struggle, kneeling is worse & I have
            to use objects or a wall to try & stand again.
27
28   Id. at 355–56. Plaintiff described her usual day as having coffee while waiting for her



                                                 -4-
 1   stiffness to go away, getting dressed, eating a small breakfast, going to appointments or
 2   sometimes the store, sometimes getting on the computer or watching television, taking her
 3   dog out for a short walk, doing needlework or sewing, eating an early dinner, taking her
 4   dog out for an evening walk, and watching television while crocheting, then going to bed.
 5   Id. at 357–58. Plaintiff reported that she feeds and waters her dog, takes her out twice per
 6   day, bathes her in the sink, and plays with her. Id. at 357, 360. Plaintiff also reported that
 7   her mother sometimes feeds and waters her dog or plays with her. AR at 357.
 8          Plaintiff indicated that prior to her illness she was able to do “everything” and was
 9   very social and active, including reading and writing books, working around the house and
10   outside of the home, and spending time with her children and grandchildren. Id. at 357–
11   58. Plaintiff reported that she now has sleep apnea due to the weight gain resultant from
12   her medications and emotional distress. Id. at 357. Plaintiff further reported that regarding
13   her personal care, dressing is difficult because of her balance issues, showers are often
14   painful, her hair usually stays in a braid, and she has difficulty sitting and standing to use
15   the toilet. Id. at 359. Plaintiff noted that sometimes her mother reminds her to take care
16   of her personal needs and to take her medication. Id. Plaintiff also reported that she tries
17   to eat healthy and cooks daily, with preparation time up to an hour. AR at 359. Plaintiff
18   reported that she does laundry at the laundromat and washes dishes, but has difficulty with
19   dusting and bathroom cleaning because she is sensitive to cleaning products and allergens.
20   Id. at 361. Plaintiff indicated that her mother initiates tasks because of Plaintiff’s lack of
21   energy. Id. at 360.
22          Plaintiff reported that she can drive, but sometimes is unable to go out alone due to
23   migraines or her medications. Id. Plaintiff further reported that she is able to shop on the
24   computer, and sometimes for groceries in the store. Id. Plaintiff also reported that she can
25   pay bills, count change, handle a savings account, and use a checkbook or money orders.
26   AR at 362. Plaintiff noted that she has to be careful with money since the onset of her
27   conditions because she is more forgetful now. Id. Plaintiff listed her pre-illness hobbies
28   to include reading, writing, television, sewing, crocheting or knitting, and being on the


                                                 -5-
 1   computer. Id. Plaintiff reported that she does not read anymore, does a little writing,
 2   watches television daily, rarely sews, crochets when her hands do not hurt, and cooks most
 3   of the time. Id. Plaintiff described spending time watching television with her mother,
 4   texting with her children and other family members, and talking on the telephone or with
 5   people that she encounters while walking her dog. Id.
 6          Plaintiff indicated that she does not go out on a regular basis, and when she does
 7   requires reminders and someone to accompany her. AR at 362. Plaintiff described that
 8   since her conditions began her social contact has dropped and she is depressed and
 9   reserved. Id. at 363. Plaintiff reported that her conditions affect her ability to lift, squat,
10   bend, stand, reach, walk, sit, kneel, talk, climb stairs, see, remember, complete tasks,
11   concentrate, and understand. Id. Plaintiff further reported being able to walk between one-
12   half and one block before needing rest. Id. Plaintiff also reported that she can pay attention
13   a maximum of ten (10) minutes at a time. Id. Plaintiff indicated that she can follow written
14   and spoken instructions, but sometimes needs to either reread or have the instructions
15   repeated. AR at 363.
16          Plaintiff noted that she is able to get along with authority figures and has never been
17   fired or laid off because she could not get along with people. Id. at 364. Plaintiff further
18   reported that she does not handle stress well, and needs time to adjust to changes in routine
19   due to anxiety, panic attacks, and fear of rejection. Id. Plaintiff also reported that she uses
20   a cane occasionally and glasses for reading. Id.
21                            ii. Work History Report
22          Plaintiff also completed a Work History Report. AR at 367–74. Plaintiff listed her
23   prior work as a resident relations director at an apartment complex, security officer,
24   waitress, and bartender.4 Id. at 367. Plaintiff described the position of resident relations
25   director as addressing resident issues and working with maintenance to triage work orders.
26   Id. at 368.   Plaintiff reported that while in this position, she used machines, tools, or
27          4
             Plaintiff also listed Director of Continuing Education and Business Administrator/Human
28   Resources Director; however, these were determined by the ALJ to be too remote in time. See AR
     127.

                                                  -6-
 1   equipment; technical knowledge or skills; and wrote, completed reports, or performed
 2   similar duties; she wrote, typed, or handled small objects for between four (4) and six (6)
 3   hours per day; sat for three (3) to four (4) hours; walked for between two (2) and three (3)
 4   hours; stood for between one (1) and two (2) hours; climbed, stooped, knelt, crouched,
 5   handled, grabbed or grasped large objects for an hour or less per day; and never crawled.
 6   Id. Plaintiff further reported that she frequently lifted twenty (20) pounds, and the heaviest
 7   weight she lifted was fifty (50) pounds. Id. Plaintiff indicated that she supervised between
 8   eight (8) and ten (10) people as a lead worker for between one (1) and two (2) hours per
 9   day. AR at 368.
10          Plaintiff described the position of security officer as involving checking credentials
11   and operating the gate access control, as well as driving a golf cart around the community
12   and climbing stairs in the apartment buildings to ensure the security and safety of residents,
13   guests, and personnel. Id. at 369. Plaintiff reported using machines, tools, or equipment;
14   technical knowledge or skills; and writing, completing reports, or performing similar
15   duties. Id. Plaintiff further reported that the position required her to stand for between six
16   (6) and eight (8) hours; write, type, or handle small objects for between three (3) and four
17   (4) hours; walk and reach for between two (2) and three (3) hours; climbed for between
18   one (1) and two (2) hours; sit or stoop for one (1) hour or less; and never kneeled, crouched,
19   crawled, or handled, grabbed, grasped large objects. Id. Plaintiff noted that she did not
20   frequently lift anything, and the heaviest weight she lifted was less than ten (10) pounds.
21   Id. Plaintiff indicated that she supervised four (4) to six (6) people for between two (2)
22   and three (3) hours per day. AR at 369.
23          Plaintiff described her position of waitress and bartender as taking orders from
24   customers, submitting those orders, and delivering orders to customers, as well as being on
25   standby for customer needs, cleaning, and restocking. Id. at 370. Plaintiff noted that in
26   this position she used machines, tools, or equipment; technical knowledge or skills; and
27   wrote, completed reports, or performed similar duties. Id. Plaintiff reported walking,
28   standing, reaching, and writing, typing, or handling small objects for between six (6) and


                                                 -7-
 1   eight (8) hours per day; climbing and stooping for between one (1) and two (2) hours per
 2   day; crouching, and crawling for between one (1) hour or less; and never sitting, kneeling,
 3   or crawling. Id. Plaintiff indicated that she frequently lifted ten (10) pounds, and that fifty
 4   (50) pounds was the heaviest weight that she lifted. Id. Plaintiff further reported that she
 5   supervised between one (1) and two (2) people at a time. AR at 370.
 6                 2. Medical Expert Edward Jasinski’s Testimony
 7          Mr. Edward J. Jasinski, Ph.D. testified as a medical expert at the supplemental
 8   administrative hearing. AR at 15, 112–20. Dr. Jasinski addressed mental health treatment
 9   records that he reviewed from the alleged date of onset forward. Id. at 113. Dr. Jasinski
10   noted that Plaintiff’s diagnoses changed over the course of treatment. Id. at 113–14. Dr.
11   Jasinski also testified that he reviewed two mental health evaluations, one from December
12   2016 and one dated February 17, 2017. Id. at 113. Dr. Jasinski opined that regarding the
13   B Criteria, Plaintiff would have mild limitation in understanding, remembering, and
14   applying information; interacting with others; and concentration, persistence, and
15   maintaining pace. Id. at 114. Dr. Jasinski further opined that Plaintiff would have
16   moderate limitations on her ability to adapt and manage oneself. AR at 114. Dr. Jasinski
17   confirmed that he concluded that Plaintiff’s limitations did not meet or equal a listing. Id.
18          Dr. Jasinski also opined that the limitations he listed would not be significant
19   enough to impact work performance. Id. Dr. Jasinski explained that his finding that
20   Plaintiff was moderately limited in her ability to adapt and manage herself, specifically
21   addressed the consultative examiner’s statement that Plaintiff’s impairments may be more
22   significant under greater demand. Id. at 116–17. Plaintiff’s counsel asked about an
23   individual that “had a hard time responding to stress in the workplace, would that limit
24   their ability to function in a high-stress environment?” Id. at 117. Dr. Jasinski confirmed
25   that it might be difficult for such an individual. AR at 117. Plaintiff’s counsel also asked,
26   “If this individual had difficulty adapting to a high-stress environment, would she need to
27   be in an environment with more simple instructions, or you know, less social contact?” Id.
28   at 118. Dr. Jasinski testified that he did not see any issues, noting that the IQ testing did


                                                  -8-
 1   not indicate any significant issues with cognitive functioning which is why he placed a
 2   mild limitation in that area. Id. Dr. Jasinski further pointed out that even if Plaintiff had a
 3   higher level of IQ functioning previously and subjectively felt a cognitive loss, objectively,
 4   her mind is still working well within the normal range. Id. at 118–19.
 5                 3. Vocational Expert Cheryl Chandler’s Testimony
 6          Ms. Cheryl R. Chandler testified as a vocational expert at the supplemental
 7   administrative hearing. AR at 15, 126–33. Ms. Chandler classified Plaintiff’s past work
 8   as waitress, bartender, security guard, and manager, apartment house.5 Id. at 127. Ms.
 9   Chandler described Plaintiff’s past relevant work as a waitress, Dictionary of Occupational
10   Titles (“DOT”) number 311.477-018, with a Specific Vocational Preparation (“SVP”) of
11   3—semiskilled, and an exertional level of light. Id. 127–28. Ms. Chandler further
12   described Plaintiff’s past work of bartender, DOT number 312.474-010, an SVO of 3, and
13   a light exertional level. Id. at 128. Ms. Chandler also described the position of security
14   guard, DOT number 327.667-034, with an SVP of 3, and a light exertional level. Id.
15   Finally, Ms. Chandler described the position of manager, apartment house, DOT 186.167-
16   018, with an SVP of 5—skilled, and a light exertional level. AR at 128.
17          The ALJ asked Ms. Chandler to consider a hypothetical individual of the claimant’s
18   age and education, with the same work history, and the residual functional capacity to
19   perform a range of work, including can lift and carry up to twenty (20) pounds occasionally
20   and ten (10) pounds frequently, stand and walk up to six hours of an eight (8) hour workday,
21   sit for up to six hours of an eight (8) hour workday, but requires the ability to alternate
22   between sitting and standing approximately every thirty (30) minutes, the occasional
23   climbing of ramps and stairs, occasional balance, stoop, kneel, crouch, and crawl, no
24   ladders, ropes, or scaffolds, no concentrated exposure to pulmonary irritants, fumes, odors,
25   dust, gases, et cetera, no workplace hazards, and not production quotas or an assembly line
26   pace. Id. at 128–29. Ms. Chandler opined that the waitress, bartender, and security guard
27
28          5
              Ms. Chandler considered manager, apartment house as the closest listing to Plaintiff’s
     past work as a residential relations director. AR at 127.

                                                  -9-
 1   would not exist for such an individual because of the sit/stand option. Id. at 129. Ms.
 2   Chandler opined that she would expect the apartment management to have more flexibility
 3   with regard to the sit/stand, as well as meet the other requirements. Id. Ms. Chandler
 4   testified that such an individual could also perform the position of unskilled cashier, DOT
 5   number 211.462-010, with an SVP of 2, and light exertional level. Id. at 129–30. Because
 6   of the sit/stand requirement, Ms. Chandler eroded the availability numbers by ninety (90)
 7   percent and testified that there would be 94,000 jobs available in the national economy.
 8   AR at 130, 132. Ms. Chandler also suggested the position of counter clerk, DOT number
 9   249.366-010, with an SVP of 2, and light exertional level. Id. at 130. Ms. Chandler again
10   eroded the jobs available, which left approximately 10,000 jobs available in the national
11   economy. Id. at 130, 132. Ms. Chandler confirmed that her testimony was consistent with
12   the DOT or otherwise based on her experience and observation. Id.
13          Plaintiff’s counsel asked about the demands placed on an individual in the apartment
14   manager’s job, specifically regarding the level of stress. Id. Ms. Chandler testified that in
15   her experience that as a resident manager, you may get middle of the night calls, but if the
16   job is not as a resident manager, the position is routine. AR at 131. Ms. Chandler further
17   noted that based on her review of the description provided in Plaintiff’s work history it was
18   unclear whether it was a resident manager position or a standard eight (8) hour per day,
19   forty (40) hour work week position.        Id.   Plaintiff’s counsel also asked about the
20   employability of a person who had to miss five (5) to six (6) days per week. Id. Ms.
21   Chandler opined that such a person would not be able to maintain competitive employment.
22   Id. at 131–32. Upon further questioning by Plaintiff’s counsel, Ms. Chandler opined that
23   a person who had manipulative limitation with their dominant hand, including occasional
24   reaching, grasping, fingering, handling, or feeling, would not be able to maintain the
25   employment that she had previously suggested. Id. at 132.
26                 4. Lay Witness Testimony
27          On December 27, 2014, Barbara Leipart completed a Function Report—Adult in
28   this matter. AR 344–54. Ms. Leipart reported that Plaintiff lived in an apartment with


                                                - 10 -
 1   family. Id. at 344. Ms. Leipart described the limitations of Plaintiff’s medical conditions
 2   as follows:
 3             Isolated self socially, unable to cope physically. No enengey [sic] & need to
 4             take naps often during the day. Hurting all the time even when taking meds.
               Brain is foggy a lot. Doesn’t shower often because of pain from water. Have
 5             urinary incontinence often changing pad & clothes when coughing. Have
 6             panic attacks around crowded places especially noise. Trouble climbing
               stairs due to pain in hips, knees & feet. Back hurts if standing a short time.
 7             Have to lean on something to take pressure off, or have to walk to help pain
 8             a little. Walk only short distances. Can’t sit too long & have to adjust
               position often. Stiffness sets in when she I stands [sic]. Ankles & feet swell.
 9             Set alarm to take meds or I forgets [sic]. Memory loss w/ simple words.
10             Weak muscles, stomach hurts from gastritis. Sleep disrupted often so always
               tired. Can’t get on knees, because it’s painful & hard to stand back up w/out
11             using something to hold on to.
12   Id. at 344–45. Ms. Leipart described Plaintiff’s usual day as having coffee while waiting
13   for her stiffness to go away, getting dressed, eating a small breakfast, going to appointments
14   or sometimes the store, sometimes getting on the computer or watching television, taking
15   her dog out for a short walk, doing needlework or sewing, eating an early dinner, taking
16   her dog out for an evening walk, and watching television while crocheting, then going to
17   bed. Id. at 346. Ms. Leipart reported that Plaintiff feeds and waters her dog, takes her out
18   twice per day, bathes her in the sink, and plays with her. Id. at 346, 348. Ms. Leipart also
19   reported that Plaintiff’s mother sometimes feeds and waters her dog or plays with her. AR
20   at 346.
21             Ms. Leipart indicated that prior to Plaintiff’s illness she was able to do “everything”
22   and was very social and active, including reading and writing books, working around the
23   house, and outside of the home. Id. Ms. Leipart reported that Plaintiff now has sleep apnea
24   due to the weight gain resultant from her medications and inactivity. Id. Ms. Leipart
25   further reported that regarding Plaintiff’s personal care, dressing is difficult because of her
26   balance issues, showers are often painful, her hair usually stays in a braid, and she has
27   difficulty sitting and standing to use the toilet. Id. at 347. Ms. Leipart noted that sometimes
28   Plaintiff’s mother reminds her to take care of her personal needs and to take her medication.


                                                    - 11 -
 1   Id. Ms. Leipart also reported that Plaintiff tries to eat healthy and cooks daily, although
 2   the preparation time is slow. AR at 347. Ms. Leipart reported that Plaintiff does laundry
 3   at the laundromat and washes dishes, but has difficulty with dusting and bathroom cleaning
 4   because she is sensitive to cleaning products and allergens. Id. at 349. Ms. Leipart
 5   indicated that Plaintiff’s mother initiates tasks because of Plaintiff’s lack of energy. Id. at
 6   348.
 7          Ms. Leipart reported that Plaintiff can drive, but sometimes is unable to go out alone
 8   due to migraines or her medications. Id. Ms. Leipart further reported that Plaintiff is able
 9   to shop on the computer, and sometimes for groceries in the store. Id. Ms. Leipart also
10   reported that Plaintiff can pay bills, count change, handle a savings account, and use a
11   checkbook or money orders. AR at 350. Ms. Leipart noted that Plaintiff has to be careful
12   with money since the onset of her conditions because she is more forgetful now. Id. Ms.
13   Leipart listed Plaintiff’s pre-illness hobbies to include reading, writing, television, sewing,
14   crocheting or knitting, and being on the computer. Id. Ms. Leipart reported that Plaintiff
15   does not read anymore, does a little writing, watches television daily, rarely sews, crochets
16   when her hands do not hurt, and cooks most of the time. Id. Ms. Leipart described Plaintiff
17   spending time watching television with her mother, texting with her children and other
18   family members, and talking on the telephone or with people that she encounters while
19   walking her dog. Id.
20          Ms. Leipart indicated that Plaintiff does not go out on a regular basis, and when she
21   does requires reminders and someone to accompany her. AR at 350. Ms. Leipart described
22   that since Plaintiff’s conditions began her social contact has dropped and she is depressed
23   and reserved. Id. at 351. Ms. Leipart reported that Plaintiff’s conditions affect her ability
24   to lift, squat, bend, stand, reach, walk, sit, kneel, talk, climb stairs, see, remember, complete
25   tasks, concentrate, and understand. Id. Ms. Leipart further reported that Plaintiff can walk
26   between one-half and one block before needing rest. Id. Ms. Leipart also reported that
27   Plaintiff can pay attention a maximum of ten (10) minutes at a time. Id. Ms. Leipart
28   indicated that Plaintiff can follow written and spoken instructions, but needs to either


                                                  - 12 -
 1   reread or have the instructions repeated. AR at 351.
 2          Ms. Leipart noted that Plaintiff is able to get along with authority figures and has
 3   never been fired or laid off because she could not get along with people. Id. at 352. Ms.
 4   Leipart further reported that Plaintiff does not handle stress well, and needs time to adjust
 5   to changes in routine due to anxiety, panic attacks, and fear of rejection. Id. Ms. Leipart
 6   also reported that Plaintiff uses a cane occasionally and glasses for reading. Id.
 7                 5. Plaintiff’s Medical Records6
 8          On January 24, 2014, Plaintiff was seen by Leonard Cosmo, M.D. regarding sleep
 9   apnea-obstruction, daytime hypersomnolence, insomnia, and snoring. AR at 535–39.
10   Plaintiff denied chest congestion, cough, and wheezing. Id. at 536. Treatment records
11   indicate that Plaintiff had benign percussion and breath sounds were clear bilaterally. Id.
12   at 537. Plaintiff underwent a breathing capacity test. Id. at 538, 542. Test results only
13   indicated pre-bronchodilator results. Id. at 542. Test records further indicated that the test
14   quality was questionable per American Thoracic Society (“ATS”) and European
15   Respiratory Society (“ERS”) guidelines. AR at 542. Upon review of Plaintiff’s breathing
16   capacity test, chest radiographs, and electrocardiogram results, Dr. Cosmo diagnosed
17   unspecified asthma, with exacerbation. Id. at 538.
18          Treatment records consistently indicated that Plaintiff’s COPD was well controlled
19   with combivent/singular. Id. at 589, 613, 631.
20
21   II.    STANDARD OF REVIEW
22          The factual findings of the Commissioner shall be conclusive so long as they are
23   based upon substantial evidence and there is no legal error.            42 U.S.C. §§ 405(g),
24   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). This Court may
25   “set aside the Commissioner’s denial of disability insurance benefits when the ALJ’s
26
27
            6
              The Court has reviewed the entirety of Plaintiff’s medical records; however, Plaintiff’s
     arguments regarding the medical records are limited to Plaintiff’s COPD. See Opening Br. (Doc.
28   18). As such, the Court’s summary is limited to records relevant to that issue from her alleged
     onset date forward.

                                                  - 13 -
 1   findings are based on legal error or are not supported by substantial evidence in the record
 2   as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted); see
 3   also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
 4          Substantial evidence is “‘more than a mere scintilla[,] but not necessarily a
 5   preponderance.’” Tommasetti, 533 F.3d at 1038 (quoting Connett v. Barnhart, 340 F.3d
 6   871, 873 (9th Cir. 2003)); see also Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).
 7   Further, substantial evidence is “such relevant evidence as a reasonable mind might accept
 8   as adequate to support a conclusion.” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 9   Where “the evidence can support either outcome, the court may not substitute its judgment
10   for that of the ALJ.” Tackett, 180 F.3d at 1098 (citing Matney v. Sullivan, 981 F.2d 1016,
11   1019 (9th Cir. 1992)); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007).
12   Moreover, the court may not focus on an isolated piece of supporting evidence, rather it
13   must consider the entirety of the record weighing both evidence that supports as well as
14   that which detracts from the Secretary’s conclusion. Tackett, 180 F.3d at 1098 (citations
15   omitted).
16
17   III.   ANALYSIS
18          A.     The Five-Step Evaluation
19          The Commissioner follows a five-step sequential evaluation process to assess
20   whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). This process is defined as
21   follows: Step one asks is the claimant “doing substantial gainful activity[?]” If yes, the
22   claimant is not disabled; step two considers if the claimant has a “severe medically
23   determinable physical or mental impairment[.]” If not, the claimant is not disabled; step
24   three determines whether the claimant’s impairments or combination thereof meet or equal
25   an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App.1. If not, the claimant is not
26   disabled; step four considers the claimant’s residual functional capacity and past relevant
27   work. If claimant can still do past relevant work, then he or she is not disabled; step five
28   assesses the claimant’s residual functional capacity, age, education, and work experience.


                                                - 14 -
 1   If it is determined that the claimant can make an adjust6ment to other work, then he or she
 2   is not disabled. 20 C.F.R. § 404.1520(a)(4)(i)-(v).
 3          In the instant case, the ALJ found that Plaintiff had not engaged in substantial
 4   gainful activity since her alleged onset date of October 3, 2014. AR at 18. At step two of
 5   the sequential evaluation, the ALJ found that “[t]he claimant has the following severe
 6   impairments: asymptomatic human immunodeficiency virus (HIV) positive, obesity,
 7   asthma, chronic obstructive pulmonary disease (COPD), migraine headaches, lumbar
 8   degenerative disc disease, major depressive disorder, anxiety disorder, urinary
 9   incontinence, degenerative joint disease of the knees and feet, fibromyalgia, sleep apnea
10   (20 CFR 416.920(c)).” Id. The ALJ further indicated that “[t]he record also includes
11   evidence of two non-severe impairments: history of uterine bleeding and venous
12   insufficiency[.]” Id. The ALJ also found that “[t]he claimant does not have an impairment
13   or combination of impairments that meets or medically equals the severity of one of the
14   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d),
15   416.925 and 416.926).” Id. at 19. Prior to step four and “[a]fter careful consideration of
16   the entire record,” the ALJ determined that “the claimant has the residual functional
17   capacity to perform light work as defined in 20 CFR 416.967(b) except that the claimant
18   can lift and carry 20 pounds occasionally, 10 pounds frequently, can sit for 6 hours, stand
19   and walk for 6 hours in an 8 hour workday, requires the ability to alternate between sitting
20   and standing every 30 minutes[;] . . . can occasionally climb ramps and stairs, balance,
21   stoop, kneel, crouch and crawl, but never climb ladders, ropes or scaffolds, cannot tolerate
22   concentrated exposure to pulmonary irritants, fumes, dusts, or gases, and no workplace
23   hazards[;] . . . [and] is further limited to work that does not require satisfaction of
24   production quotas or an assembly line pace.” Id. at 23. At step four, the ALJ found that
25   “[t]he claimant is capable of performing past relevant work as an apartment manager (DOT
26   186.167-018)[,] [as] [t]his work does not require the performance of work-related activities
27   precluded by the claimant’s residual functional capacity (20 CFR 416.965).” AR at 32.
28   Accordingly, the ALJ determined that Plaintiff was not disabled. Id. at 33.


                                                - 15 -
 1          Plaintiff asserts that the ALJ erred by failing to further develop the record with
 2   respect to whether Listing 3.02 was met or medically equaled. See Opening Br. (Doc. 18)
 3   at 7–8. Plaintiff further asserts that the ALJ erred in his interpretation of the medical
 4   expert’s testimony when formulating the RFC. See id. at 8–10.
 5          B.     Listing 3.02
 6          Plaintiff argues that the ALJ erred by failing to develop the record further in light
 7   of Plaintiff’s breathing capacity test. Opening Br. (Doc. 18) at 7–8.
 8          Listing 3.02A requires that for an individual sixty-eight (68) inches tall (Plaintiff’s
 9   height), the FEV1 must be less than or equal to 1.45L. 20 C.F.R. § 404, Subpart P, App. 1
10   at § 3.02A and Table I. The regulations further explain that “[d]uring testing, if your FEV1
11   is less than 70 percent of your predicted normal value, we require repeat spirometry after
12   inhalation of a bronchodilator to evaluate your respiratory disorder under these listings,
13   unless it is medically contraindicated.”      20 C.F.R. § 404, Subpart P, App. 1 at §
14   3.00(E)(2)(b). Moreover, a claimant’s “forced expiratory maneuvers must be satisfactory.”
15   Id. at § 3.00(E)(2)(c).
16          Plaintiff argues that because the ALJ noted that Plaintiff’s test quality was
17   questionable per ATS/ERS guidelines, he had a responsibility to develop the record.
18   Opening Br. (Doc. 18) at 7. As an initial matter, the claimant bears the burden to show
19   medical evidence consisting of signs, symptoms, and laboratory findings to establish a
20   medically determinable physical or mental impairment. Ukolov v. Barnhart, 420 F.3d
21   1002, 1004-05 (9th Cir. 2005); 20 C.F.R. §§ 404.1512, 404.1520, 416.912, 416.920; see
22   also Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). Moreover, the Listing 3.02
23   requires “medical evidence to document and assess the severity of your respiratory
24   disorder.” 20 C.F.R. § 404, Subpart P, App. 1 at § 3.00(D)(1) (emphasis in original).
25          Here, the ALJ carefully reviewed Plaintiff’s medical record and found that her
26   COPD was well-controlled with medication and “numerous physical exams have
27   documented that she has clear lungs with no wheezing or signs of respiratory distress[,]”
28   despite continuing to smoke cigarettes regularly. AR at 27. Plaintiff’s arguments that the


                                                 - 16 -
 1   ALJ failed to develop the record are unavailing and improperly attempt to shift his burden
 2   to the ALJ. “An ALJ’s duty to develop the record further is triggered only when there is
 3   ambiguous evidence or when the record is inadequate to allow for proper evaluation of the
 4   evidence. Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001) (citations omitted).
 5   Plaintiff’s medical records do not demonstrate any ongoing treatment for her COPD
 6   beyond notations that it is well-controlled with medication. As such, “[t]he record before
 7   the ALJ was neither ambiguous nor inadequate to allow for proper evaluation of the
 8   evidence.” Id. at 460. The Court finds that the ALJ did not err and his factual findings
 9   were based on substantial evidence, and are therefore conclusive. See 42 U.S.C. §§ 405(g),
10   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).
11          C.     Development of the RFC
12          Plaintiff asserts that the ALJ erred by misstating medical examiner’s opinion
13   testimony. Pl.’s Opening Br. (Doc. 18) at 8–10. The ALJ stated that Edward Jasinski,
14   Ph.D. “opined that the claimant was limited to work that does not require satisfaction of
15   production quotas or an assembly line pace.” AR at 29. Plaintiff is correct that Dr.
16   Jasinski’s opinion did not include such a limitation.
17          Dr. Jasinski opined that regarding the B Criteria, Plaintiff would have mild
18   limitation in understanding, remembering, and applying information; interacting with
19   others; and concentration, persistence, and maintaining pace. Id. at 114. Dr. Jasinski
20   further opined that Plaintiff would have moderate limitations on her ability to adapt and
21   manage oneself. Id. at 114. Dr. Jasinski confirmed that he concluded that Plaintiff’s
22   limitations did not meet or equal a listing. Id.
23          Dr. Jasinski also opined that the limitations he listed would not be significant
24   enough to impact work performance. Id. Dr. Jasinski explained that his finding that
25   Plaintiff was moderately limited in her ability to adapt and manage herself, specifically
26   addressed the consultative examiner’s statement that Plaintiff’s impairments may be more
27   significant under greater demand. AR at 116–17. Plaintiff’s counsel asked about an
28   individual that “had a hard time responding to stress in the workplace, would that limit


                                                 - 17 -
 1   their ability to function in a high-stress environment?” Id. at 117. Dr. Jasinski confirmed
 2   that it might be difficult for such an individual. Id. Plaintiff’s counsel also asked, “If this
 3   individual had difficulty adapting to a high-stress environment, would she need to be in an
 4   environment with more simple instructions, or you know, less social contact?” Id. at 118.
 5   Dr. Jasinski testified that he did not see any issues, noting that the IQ testing did not indicate
 6   any significant issues with cognitive functioning which is why he placed a mild limitation
 7   in that area. Id.
 8          In developing the RFC, the ALJ translated Dr. Jasinski’s moderate limitation
 9   regarding Plaintiff’s ability to adapt and manage herself into not working with the pace
10   demands of production quotas or assembly line jobs. AR at 128–29. Plaintiff argues that
11   “it is clear from the medical expert’s statements taken as a whole that a need for a low-
12   stress environment is indicated by the record, . . . [and] the ALJ’s RFC does not adequately
13   encompass a low-stress environment because workplace stress, as a function of a limitation
14   in adaptation rather than persistence and pace, comes from far more factors than simply
15   production quotas or assembly line pace.” Reply (Doc. 20) at 3. Contrary to Plaintiff’s
16   argument, the ALJ’s RFC precluding jobs that have a pace like that required by production
17   quotas or assembly line jobs is a proper translation of Dr. Jasinski’s moderate limitation.
18   See, e.g., Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173–76 (9th Cir. 2008). As such,
19   the Court finds the ALJ’s misquoting of Dr. Jasinski’s opinion harmless.
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...


                                                   - 18 -
 1   IV.   CONCLUSION
 2          In light of the foregoing, the Court finds that the Commissioner’s findings are based
 3   upon substantial evidence and without legal error. Therefore, the Court affirms the ALJ’s
 4   decision.
 5         Accordingly, IT IS HEREBY ORDERED that:
 6         1)     Plaintiff’s Opening Brief (Doc. 18) is DENIED;
 7         2)     The Commissioner’s decision is AFFIRMED; and
 8         3)     The Clerk of the Court shall enter judgment, and close its file in this matter.
 9
10         Dated this 30th day of September, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 19 -
